Oo eo IN DN A FSP WD YN

NO NO N NY NN NY WN WN NO RK RRR RR Re Re Re
oy DB WH FP WW NY YF OD OBO Se IT HD WT FP W YPN KF &

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 1 of 12

  
 
 
 

   
 
 

   
   

MICHAEL BAILEY Ap
United States Attorney ——— RECEIVED ——— ¢20ce0
District of Arizona ———— COPY

TIFFANY J. UNDERWOOD
Assistant U.S. Attorney

JANE L. WESTBY

Arizona State Bar No. 017550
Assistant U.S. Attorney

U.S. Attorney’s Office

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: tiffany.underwood@usdoj.gov
Email: jane.westby@usdoj.gov

    
  
 

    

BISTROT

T OF ARIZONA

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
United States of America, 18-02001-TUC-JGZ (BPV)
Plaintiff,
PLEA AGREEMENT
v.

Elvira Contreras,

Defendant.

 

 

The United States of America and Defendant, Elvira Contreras, agree to the

following disposition of this matter: .
PLEA
ELEMENTS OF THE OFFENSE

1. Defendant will plead guilty to Counts 1 and 8 of the Indictment, which
include charges of Wire Fraud, in violation of Title 18, U.S.C. § 1343.

2. Defendant understands the elements of the crimes to whichDefendant is
pleading guilty are as follows:
/T/
///
//1

U.S. v. Contreras
September 4, 2019
Page 1

 

 
0 fA Dn un F&F WwW NY

mb NNN YN NNN FP Fe SFP SE So Bo Ss
BS Rak Be F swe went anun Ff YK FS

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 2 of 12

Count 1 and Count 8 - Wire Fraud

(1) Defendant knowingly and willfully devised and intended to devise
a scheme or plan to defraud, or a scheme or plan for obtaining money
or property by means of false or fraudulent pretenses, representations
or promises;

(2) the statements made or facts omitted as part of the scheme were
material; that is, they had a natural tendency to influence, or were
capable of influencing, a person to part with money or property;

(3) Defendant acted with the intent to defraud; that is, the intent to
deceive or cheat; and

. (4) in advancing or furthering the scheme, the defendant transmitted,
or caused to be transmitted by means of wire, radio, or television
communication in interstate or foreign commerce, any writings, signs,
signals, pictures, or sounds.
TERMS
3. The Defendant understands that this guilty plea is conditioned upon the

following terms, stipulations, and requirements.

Maximum Penalties

 

4. Defendant understands that the maximum penalty for Counts 1 and 8 of the
Indictment, Wire Fraud, in violation of Title 18, U.S.C. § 1343, is a fine of up to $250,000,
a term of not more than twenty (20) years imprisonment, or both, and a period of not more
than three (3) years of supervised release.

5. Pursuant to the United States Sentencing Guidelines (“Guidelines”) issued
pursuant to the Sentencing Reform Act of 1984, the Court shall:

(a) order Defendant to pay a fine, which may include the costs of probation,
supervised release or incarceration, unless, pursuant to Title 18, United States Code,
Section 3611 and Section 5E1.2(f) of the Guidelines, Defendant establishes the
applicability of the exceptions found therein; .

(b) order Defendant to make restitution to any victim of the offense unless,

pursuant to Title 18, United States Code, Section 3663A and Section 5E1.1 of the

U.S. v. Contreras
September 4, 2019
Page 2

 
oO fo HN DW OH FP WH YN

NO NO NN NH WY WY WN NY VN KH KF KF KR HR RP FEF KF KF
So TD HN WT BR WD NY KF OD OO CBC NDT DHD A FP WY YP & S&S

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 3 of 12

Guidelines, the court determines that restitution would not be appropriate in this case. The
Defendant further agrees to pay restitution to all victims listed in the indictment, including
those named in counts that are to be dismissed.

6. Pursuant to Title 18, United States Code, Section 3013, the court is required
to impose a special assessment on the Defendant of $100.00 for each offense to which the
Defendant is pleading guilty for a total amount of $200. The special assessment is due at
the time Defendant enters the plea of guilty, but in no event shall it be paid later than the
time of sentencing.

7. Defendant recognizes that pleading guilty may have consequences with
respect to Defendant’s immigration status if Defendant is not a citizen of the United States.
Under federal law, a broad range of crimes are removable offenses, including the offenses
to which Defendant is pleading guilty. Although there may be exceptions, the defendant
understands that the defendant’s guilty plea and conviction for this offense make it
practically inevitable and a virtual certainty that the defendant will be removed or deported
from the United States. The defendant agrees that he/she has discussed this eventuality
with his/her attorney. The defendant nevertheless affirms that he/she wants to plead guilty
regardless of any immigration consequences that this plea entails, even if the consequence
is the defendant’s automatic removal from the United States.

Agreements Regarding Sentencing
Counts 1 and 8

8. The government and Defendant stipulate and agree that the total offense level
in the advisory U.S. Sentencing Guidelines for Counts 1 and 8 of the Indictment to which
Defendant is pleading guilty is calculated as follows:

Base Offense Level (§ 2B1.1(a)(1)) 7
Specific Offense Characteristic (2B1.1(b)(1)(D)) +6
Misrepresentation as government agent (2B1.1(b)(9)(A)) +2
Acceptance of Responsibility (§ 3E1.1) -2
Total Offense Level 1

U.S. v. Contreras
September 4, 2019
Page 3

 
So fe SI Dn nH FP WY NHN

bo bBo NO DH WH WHY WN N NN KH KF KF SB KF eRe Re RE
on NHN ON PW HY KF BD OO fH ND HD WA FF W NY FF CS

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 4 of 12

9. The government and Defendant stipulate that Defendant shall receive a
sentence of 18 months in prison for Counts 1 and 8.

10. Defendant understands that the court is neither a party to nor bound by this
agreement and the court has complete discretion to impose the maximum sentence possible
for the crimes to which Defendant has pled. If the court imposes a sentence greater than
the maximum term agreed upon by the parties or otherwise rejects the plea agreement, the
Defendant may withdraw Defendant’s guilty plea as authorized by Rule 11(d)(2)(A), Fed.
R. Crim. P. Defendant understands that Defendant may not withdraw from this plea
agreement if the court accepts the agreement and sentences Defendant as follows: 18
months imprisonment.

11. This agreement is expressly conditioned upon Defendant having an advisory
sentencing guideline criminal history placement of no more than Criminal History
Category I. If the Defendant’s criminal history category placement exceeds Criminal
History Category I, the government reserves the right to withdraw from the plea agreement.

12. Pursuant to Fed.R.Crim.P. 11(c)(1)(C), provided Defendant complies with
the terms of this agreement, the government agrees to not bring further criminal charges
against Defendant for any conduct now known to the government related to the allegations
in. the Indictment.

13. Defendant and the government agree that this agreement does not in any
manner restrict the actions of the government in any other district or bind any other United
States Attorney’s Office.

Assets and Financial Responsibility

14. Defendant shall (i) make a full accounting of all assets, including real and
personal property in which the Defendant has any legal or equitable interest; (ii) permit
the U.S. Attorney’s office to immediately obtain Defendant’s credit reports in order to
evaluate Defendant’s ability to satisfy any financial obligation that is or might be imposed
by the court; (iii) make full disclosure of all current and projected assets to the U.S.
Probation Office immediately and prior to the termination of Defendant’s supervised

release or probation, such disclosures to be shared with the U.S. Attorney’s Office,

U.S. v. Contreras
September 4, 2019
Page 4

 

 
Oo Oo SI NHN OH F&F WY NH

NY NY NY NN NY WN NN WN NO Re RRR Re RE Re Re
oOo wy DO WO B WD NYO KF ODO OO Se ITD FP WY NY KF SC

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 5 of 12

including the Financial Litigation Unit, for any purpose; (iv) cooperate fully with the
government and the Probation Officer to execute such documentation as may be necessary
to secure assets to be applied to restitution owed by Defendant. Defendant agrees to permit
the Probation Officer to provide to the U.S. Attorney’s office copies of any and all financial
information provided by Defendant to the U.S. Probation Office; and (v) not (and shall not
aid and abet any other party to) sell, hide, waste, spend, destroy, transfer or otherwise
devalue any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures).
Agreement as to Restitution

15. Pursuant to Title 18 U.S.C. §§ 3663 and 3663A, Defendant specifically

 

agrees to pay restitution in an amount up to $90,935. The amount of restitution for each

victim and the Department of Homeland Security shall not exceed the amounts listed

 

 

 

 

 

 

 

below:
Victim Initials Restitution Amount

L.R.M. & F.C.M. $58,100
A.F.G.R. $18,500
B.M.L. $1,835

J.G. $500

DHS $2,500

NF. $9,500

 

 

 

 

16. Pursuant to Title 18 U.S.C. § 3663, Defendant specifically agrees that payment
to the Department of Homeland Security shall be made after any payments ordered paid to
the victims L:R.M., F.C.M., A.F.G.R., B.M.L., J.G., and N.F. have been paid in full.

17. Pursuant to 18 U.S.C. § 3163, all monetary penalties, including restitution
imposed by the Court, shall be subject to immediate enforcement by the United States, and

shall be submitted to the Treasury Offset Program so that any federal payment or transfer

U.S. v. Contreras
September 4, 2019
Page 5

 
o feo ND WO SP WW YN

BO NH NH WH NY WV NN NN NN YH YF KB FP RF SF RP RF eS
Oo DD A BP W NO F&F CO OO BND UN FP W NH YF S&S

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 6 of 12

of returned property the defendant receives may be offset and applied to federal debts
(which offset will not affect the periodic payment schedule). If the Court imposes a
schedule of payments, the schedule of payments shall be merely a schedule of minimum
payments and shall not limit the methods available to the United States to enforce the
judgment, or preclude the United States from enforcing the full amount of the judgment by
any means authorized by law.

Breach of the Agreement.

18. If Defendant fails to comply with any obligation or promise pursuant to this
agreement, including the failure to appear at sentencing, the United States:

a. may, in its sole discretion, declare any provision of this agreement null and
void in accordance with paragraph (21) below and Defendant understands that Defendant
shall not be permitted to withdraw the plea of guilty made in connection with this
agreement;

b. may prosecute Defendant for any offense known to the United States for
which Defendant is responsible, and Defendant waives any statute of limitations, Speedy

Trial Act, and constitutional restrictions for bringing charges after the execution of this

agreement;
c. may argue for a maximum statutory sentence for the offenses to which
Defendant has pled guilty.

Plea Addendum

19. This written plea agreement, and any written addenda filed as attachments to
this plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal. Accordingly, additional agreements, if any, may
not be in the public record.

Waiver of Defenses and Appeal Rights

20. Defendant waives any and all motions, defenses, probable cause

determinations, and objections that the Defendant could assert to the information or

indictment, or to the Court's entry of judgment against Defendant and imposition of

U.S. v. Contreras
September 4, 2019
Page 6

 
oOo fon Dn Wn Ff WW NY

wb weN NY WN NY NY WN N FY FP RP SP PY FS FF Se SS
eo WDA HW BR WN FP OO mw DH FF WD NY FF ©

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 7 of 12

sentence upon Defendant providing the sentence is consistent with this agreement. The
sentence imposed is consistent with the terms of this agreement provided Defendant
receives a sentence of: 18 months imprisonment. Defendant further waives: (1) any right
to appeal the Court's entry of judgment against Defendant; (2) any right to appeal the
imposition of sentence upon Defendant under 18 U.S.C. § 3742 (sentence appeals); (3) any
right to appeal the district court’s refusal to grant a requested variance; (4) any right to
collaterally attack Defendant's conviction and sentence under 28 U.S.C. § 2255, or any
other collateral attack; and (5) any right to file a motion for modification of sentence,
including under 18 U.S.C. § 3582(c). Defendant acknowledges that this waiver shall result
in the dismissal of any appeal or collateral attack the Defendant might file challenging her
conviction or sentence in this case. If Defendant files a notice of appeal or a habeas
petition, notwithstanding this agreement, Defendant agrees that this case shall, upon
motion of the government, be remanded to the district court to determine whether
Defendant is in breach of this agreement and, if so, to permit the government to withdraw
from the plea agreement. This waiver shall not be construed to bar a claim by the
Defendant of ineffective assistance of counsel or of “prosecutorial misconduct” (as that
term is defined by Section IL.B of Ariz. Ethics Op. 15-01 (2015)).
Reinstitution of Prosecution

21.  IfDefendant’s guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute Defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement will be automatically reinstated. In such event, Defendant waives
any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth
Amendment to the Constitution as to the delay occasioned by the later proceedings.
Defendant understands that any statements made at the time of the change of plea or
sentencing may be used against Defendant in any subsequent hearing, trial or proceeding
as permitted by Fed.R.Crim.P. 11(f).

Perjury and Other Offenses

U.S. v. Contreras
September 4, 2019
Page 7

 
0 eo SI DH On fF WD NY

wb NY wY NY NN NY NY NN fF fF Pr PF ee eS eS
ow Amn BwHH FP oOo ON DWH FF WN FF

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 8 of 12

22. Nothing in this agreement shall be construed to protect Defendant in any way
from prosecution for perjury, false declaration or false statement, obstruction of justice, or
any other offense committed by Defendant after the date of this agreement.

Disclosure of Information to U.S. Probation Office

23. Defendant understands the United States’ obligation to provide all
information in its file regarding Defendant to the United States Probation Department.

24. Defendant will cooperate fully with the United States Probation Department.
Such cooperation will include truthful statements in response to any questions posed by
the Probation Department, including, but not limited to (1) all criminal history information,
i.e., all criminal convictions as defined under the Sentencing Guidelines; (2) all financial
information, e.g., present financial assets or liabilities that relate to the ability of Defendant
to pay a fine or restitution; (3) all history of drug abuse which would warrant a treatment
condition as part of sentencing; and (4) all history of mental illness or conditions which
would warrant a treatment condition as a part of sentencing.

Effect on Forfeiture Proceedings

25. Nothing in this agreement shall be construed to protect Defendant from civil
forfeiture proceedings or prohibit the United States from proceeding with and/or initiating
an action for civil forfeiture.

26. Further, this agreement does not preclude the United States from instituting
any civil proceedings as may be appropriate now or in the future.

WAIVER OF DEFENDANT’S RIGHTS AND FACTUAL BASIS
Waiver of Rights

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my tights as follows: to plead not guilty; to trial by jury; to confront, cross-
examine, and compel the attendance of witnesses; to present evidence in my defense; to
remain silent and refuse to be a witness against myself by asserting my privilege against

self-incrimination; all with the assistance of counsel; to be presumed innocent until proven

U.S. vy. Contreras
September 4, 2019
Page 8

 
io on Dn vA Ff WH NH

mb NHN NY WH NN N WN NY YF SP FP PP Fe PP Re SS
oa Aa BB HH SF CO we HN DUN FF WY FY CS

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 9 of 12

guilty beyond a reasonable doubt; to a restitution schedule set by the Court for payment of
restitution during any period of incarceration; and, to appeal or file any other challenge to
my conviction or sentence. _

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

[have been advised by my attorney of the nature of the charge to which I am entering
my guilty plea. I have been advised by my attorney of the nature and range of the possible
sentence, and that I will not be able to withdraw my guilty plea if am dissatisfied with the
sentence the court imposes.

My guilty plea is not the result of force, threats, assurance or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part and I agree to be bound according to its provisions.

I fully understand that, if am granted probation or placed on supervised release by
the Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that, if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence may otherwise be altered.

I agree that this written plea agreement and any addendum, if any, contains all the
terms and conditions of my plea and that promises made by anyone (including my attorney)
that are not contained within this written plea agreement are without force and effect and
are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

Iam fully capable of understanding the terms and conditions of this plea agreement.
I am not now on or under the influence of any drug, medication, liquor, or other intoxicant
or depressant, which would impair my ability to fully understand the terms and conditions

of this plea agreement.

U.S. v. Contreras
September 4, 2019
Page 9

 
Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 10 of 12

Factual Basis
I further agree that the following facts accurately describe my conduct in connection
with the offenses to which I am pleading guilty and that if this matter were to proceed to

trial the government could prove these facts beyond a reasonable doubt:

Oo oN DH UN SF YW YN

Ww NM NY NY N NAN WY WN FS BP FF Pe FP PP RS SB Ee
SUA GB ONS F Soe a AHM RYH HE SO

Beginning in 2014, and continuing through April, 2018, Defendant, ELVIRA
CONTRERAS, intentionally, knowingly and willfully devised a scheme to
defraud others to obtain money and property by means of materially false and
fraudulent pretenses, representations, and promises, and with the intentional
concealment of material facts, as follows:

In furtherance of the scheme to defraud, beginning about 2014, and
continuing through about April, 2018, Defendant knowingly, willfully, and with
the intent to defraud, made materially false and fraudulent representations and
promises that she could obtain U.S. immigration documents, a contractor’s
license, and a driver’s license (collectively “documents”), and also, legal
representation, social security numbers, U.S. citizenship, and tax refunds in
exchange for a fee when Defendant knew that she could not and would not
provide any such documents, social security numbers, U.S. citizenship, legal
representation, or tax refunds for the victims as Defendant falsely represented.
Defendant’s false statements were material and caused the victims to pay
Defendant in advance for the documents, legal representation, social security
numbers, U.S. citizenship, and tax refunds. Defendant knew that she could not
provide any such services.

More specifically, in furtherance of the scheme to defraud, Defendant made
materially false and fraudulent representations and promises to others, including,
but not limited to, L-.R.M., F.C.M, A.F.G.R., B.MLL., J.G., N.F. (collectively,
“the victims”), and an undercover law enforcement agent (“UC Agent”) that she
could obtain U.S. immigration documents because: 4-she-werked—ter-S.

torati ~2) she knew or worked with
immigration attorney D.L.; or 3) she was immigration attorney D.L. The real
DLL. is an actual immigration attorney who Defendant impersonated as part of
her scheme to defraud.

As a result of Defendant’s material and intentional false promises and
representations, Defendant intentionally defrauded the victims of funds, and
sought and received funds from the UC agent, in an amount up to $90,935.

U.S. v. Contreras
September 4, 2019
Page 10

 

 
io on nn ff W NY

wy NYY NNN NN YF R SF He RB Pos
PNRRE BHF SOO wmADHN FY NT FS

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 11 of 12

The victims and the UC Agent never received the U.S. immigration
documents, U.S. citizenship, legal representation, social security numbers,
contractor’s license, driver’s license, or $100,000 in tax refunds. Defendant
knowingly provided L.R.M. and F.C.M. with social security numbers that were
false and fraudulent.

In the execution of her scheme to defraud, Defendant used interstate wire
communications. Between approximately February 5, 2018 and February 20,
2018, Defendant caused interstate communications when Defendant executed
her fraud scheme using the phone and WhatsApp text messaging to
communicate with and B.M.L. while B.MLL. was in Mexico and Defendant was
in Arizona.

Count 1

In furtherance of the Defendant’s knowing and willful scheme to defraud and
to execute it, on February 5, 2018, Defendant caused B.MLL. to send electronically
a photo of B.M.L’s birth certificate via WhatsApp text messaging to Defendant.
Defendant intended to defraud B.M.L. when Defendant falsely told B.M.L. that
Defendant could obtain U.S. immigration documents for B.M.L. and that Defendant
needed a copy of B.M.L’s birth certificate to do so. Defendant’s statement to B.M.L.
were materially false and caused B.M.L. to send Defendant $1,835 for U.S.
immigration documents. At the time of the WhatsApp text message transmitting
BM.L.’s birth certificate, Defendant was in Arizona and B.M.L. was in the
Republic of Mexico. .

Count 8

In furtherance of the Defendant’s knowing and willful scheme to defraud and
to execute it, on or about July 13, 2017, Defendant caused A.F.G.R. to receive
$3,000 via wire transfer from his family in Guatemala, so that AF.G.R. could
provide said funds to Defendant for immigration documents. Defendant caused the
wire transfer by falsely representing to A-F.G.R. that she could provide U.S.
immigration documents for A.F.G.R. when the Defendant knew this was not true.
AF.GR. used the funds to pay the Defendant. The funds were wired from
Guatemala to Arizona.

Defendant agrees that the Court shall decide the total amount of restitution
owed.

   

AN 3/14. 1
Date ELVIRA
Defendant
U.S. v. Contreras
September 4, 2019
Page 11

 

 
 

io fo ND nA F&F WY NY

wb NM NN YN NN YY FP FT SP Pe Dee Ss
BNR RRS BP Ke SSO wenAI AHA FF YY TS

 

Case 4:18-cr-02001-JGZ-JR Document 65 Filed 09/18/19 Page 12 of 12

DEFENSE ATTORNEY'S APPROVAL

Lhave discussed this case and the plea agreement with my client in detail and have
advised the Defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, the consequences of the
guilty plea (including the maximum statutory sentence possible), and that the Defendant is
waiving the right to appeal or otherwise challenge the conviction and sentence. I have
discussed the concept of the advisory Sentencing Guidelines with the Defendant. No
assurances, promises, or representations that are not contained in this written agreement
have been given to me or to the Defendant by the United States or any of its representatives.
Lhave concluded that the entry of the plea as indicated above on the terms and conditions
set forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

4/19] (0 .
Date WALTER\GONGALVEZ, Esq.
Attorney for Defendant +

 

GOVERNMENT'S APPROVAL
L have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

Date TI J. UND OD

JANE L. WESTBY
Assistant U.S. Attorneys
U.S. v. Contreras

September 4, 2019
Page 12

 
